Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Roy Gross on July 12, 2021. All species of peptide sequences, nucleic acid and antigen presenting cell are rejoined for examination. Claims 1-3, 7, 18, 19, 23-29 are allowed.

The application has been amended as follows: 

Cancel claims 6, 8, 11-13, 16, and 17.

Claim 1.	A method of treating or inhibiting cancer associated with MUC1
expressing tumor cells in a subject in need thereof, comprising:

(i)    a peptide consisting of no more than 25 amino acids comprising at least one of SEQ ID NO: 10, 32-33 and 36-39;
(ii)    an isolated nucleic acid molecule  consisting of at least one regulatory element operably linked to a coding region consisting of a nucleotide sequence encoding said peptide; or
(iii)    an antigen presenting cell preloaded with said peptide, and a pharmaceutically acceptable carrier or diluent, 
thereby treating or inhibiting cancer associated MUC1 expressing tumor cells in a subject in need thereof.

Claim 23.	A method of treating or inhibiting cancer associated with MUC1
expressing tumor cells in a subject in need thereof, comprising:
administering to said subject a therapeutically effective amount of a pharmaceutical composition comprising:
(i)    a peptide consisting of no more than 50 amino acids comprising at least one of SEQ ID NO: 10, 32-33 and 36-39;
 consisting of at least one regulatory element operably linked to a coding region consisting of a nucleotide sequence encoding said peptide; or
(iii)    an antigen presenting cell preloaded with said peptide, and a pharmaceutically acceptable carrier or diluent, 
thereby treating or inhibiting cancer associated MUC1 expressing tumor cells in a subject in need thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Laura B Goddard/Primary Examiner, Art Unit 1642